11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Rodney Bunsen and wife,                     * From the 32nd District
Martha Bunsen,                                Court of Fisher County,
                                              Trial Court No. 6330.

Vs. No. 11-15-00128-CV                      * July 9, 2015

Jack Perry Family Limited Partnership,      * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

    This court has considered Rodney and Martha Bunsen’s motion to
dismiss this appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed.
The costs incurred by reason of this appeal are taxed against Rodney Bunsen
and wife, Martha Bunsen.